DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the filing of 5/9/2022.  Claims 18-20 have been canceled by the Applicant.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. in view of Bhatti et al.
Blatchley et al. discloses a heat exchange system for three heat exchange fluids (air, coolant, and refrigerant) in an electric vehicle, the system comprising:  a heat exchange  fluid circuit including a fluid for cooling devices that require cooling during operation (battery, see [0025]); an air conditioning refrigerant circuit 52 including air conditioning refrigerant; a heat exchange fluid circuit 130 including heat exchange fluid to heat or cool a motive unit (an engine, see [0027]); and a heat exchanger 129 to heat the vehicle cabin.  Blatchley et al. does not disclose the circuits as a high-temperature circuit or a low-exchange circuit, however, since the circuits carry out the functions recited in the claim, the terms high-temperature circuit and low-temperature circuit carries not patentable weight.  Blatchely et al. also does not disclose a three-fluid heat exchanger.  Bhatti et al. teaches a heating system for a vehicle in which the system comprises three-fluid heat exchanger 17 [0017] disposed in a passenger compartment 18 for heating the compartment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Blatchley et al. by replacing the cabinet heat exchanger with a three-fluid heat exchanger as taught by Bhatti et al. since they both carry out the task of heating the passenger compartment.  Regarding claim 7, Blatchley et al. also discloses transferring thermal energy to various components of the system including power electronic devices (an electronic compressor for example [0022].  Regarding claim 8, the battery cooling loop (high-temperature as identified by the Applicant) includes a motor (the motor of a pump 136).  Regarding claim 9, Blatchley et al. discloses an engine cooling loop 130 as stated above.  Regarding claim 10, Blatchley et al. discloses the battery loop further includes a power control unit (to selectively interconnect the engine loop to the passenger loop [0027].  Regarding claim 11, it is obvious to one of ordinary skill in the art that a vehicle comprises an alternator, which is a battery charger, and the charger could be included in the battery cooling loop so it can also be cooled.  Regarding claims 12-13, it would have been a design choice to have provided a motive battery or an integrated power unit as the motive unit since the prior art system is still designed to cool the motive unit.  Regarding claim 14, since component 126 is a heat exchanger as stated above, it has a heater core to provide cabin heat.
5.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. in view of Bhatti et al. as applied to claim 1 above, and further in view of Kenichiro et al (JP2003148881, 2003-05-21).
Kenichiro et al. teaches a three-fluid heat exchanger 10, wherein the heat exchanger is a stacked plate heat exchanger (see Abstract and [0006]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Blatchley et al. and Bhatti et al. by replacing the three-fluid heat exchanger with a stacked plate three-fluid heat exchanger as taught by Kenichiro et al. since they are both three-fluid heat exchangers.  Regarding claims 3-6, the different plate designs would have a mere change is the shape of a device which is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
6.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763